Case 0:20-mc-61716-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                     www.flsd.uscourts.gov


  STATE JOINT STOCK HOLDING                                    Case No.:
  COMPANY ARTEM,

                  Claimant,

  v.

  GRAY FOX AVIATION AND LOGISTICS, INC.
  d/b/a GRAY FOX LOGISTICS,

              Respondent.
  ______________________________________/

       PETITION TO CONFIRM AND ENFORCE FINAL FOREIGN ARBITRAL AWARD

           Petitioner State Joint Stock Holding Company Artem (“Artem” or “Petitioner”), by and

  through its undersigned counsel, respectfully submits this Petition to Confirm and Enforce the

  Final Foreign Arbitral Award dated April 30, 2020, awarded in Artem’s favor and against

  Respondent Gray Fox Aviation and Logistics, Inc. d/b/a Gray Fox Logistics (“Gray Fox” or

  “Respondent”) by the Arbitration Institute of the Stockholm Chamber of Commerce (“SCC”) in

  the contractual arbitration between Artem and Gray Fox (the “Final Award”).

                                              PARTIES

           1.     Gray Fox Aviation and Logistics, Inc. d/b/a Gray Fox Logistics is a Florida Profit

  Corporation, with principal place of business in 110 SE 6th St, 17th Floor, Fort Lauderdale, FL

  33301.

           2.     State Joint Stock Holding Company Artem is a leader in the production of modern

  high-precision weapons and protection systems based out of the Ukraine, and with principal place

  of business at 2/10, Melnikova Str., Kyiv, 04050, Ukraine.




  307751730.2
Case 0:20-mc-61716-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 2 of 6




                                  JURISDICTION AND VENUE

           3.    By way of this petition, Artem seeks confirmation of the Final Award. A true and

  correct copy of the certified Final Award is attached hereto as Exhibit A.

           4.    The Court has subject matter jurisdiction under 9 U.S.C. § 203, Convention on the

  Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958 (the “New York

  Convention”), as the Final Award is an “arbitral award arising out of a legal relationship, whether

  contractual or not, which is considered as commercial, including a transaction, contract” and

  Artem is a citizen of Ukraine. 9 U.S.C.A. § 202; see also Inversiones y Procesadora Tropical

  INPROTSA, S.A. v. Del Monte Int'l GmbH, 921 F.3d 1291, 1298 (11th Cir. 2019), cert. denied, 140

  S. Ct. 124 (2019) (“[T]he Convention Act provides two causes of action in federal court for a party

  seeking to enforce arbitration agreements covered by the . . . Convention: (1) an action to compel

  arbitration in accord with the terms of the agreement, 9 U.S.C. § 206, and (2) at a later stage, an

  action to confirm an arbitral award made pursuant to an arbitration agreement, 9 U.S.C. §

  207.”) (emphasis added).

           5.    Venue is proper as, but for the arbitration agreement, the underlying dispute

  between the parties could have been brought before this Court. See 9 U.S.C. § 204. Venue is further

  proper under 9 U.S.C. § 204 as Respondent’s principal place of business is in Broward County,

  Florida. See e.g., Sims v. Royal Carribean Cruises, Ltd., 08-22927-CIV, 2009 WL 10668496, at

  *2 (S.D. Fla. Jan. 21, 2009).

                                   FACTUAL BACKGROUND

           6.    On March 12, 2018, Artem and Gray Fox entered into contract # GFA-18031 (the

  “Contract”) under which Gray Fox undertook to “manufacture a semi-automatic machine for




  307751730.2
Case 0:20-mc-61716-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 3 of 6




  production of 152/155 mm projectile shells with rotating bands and set of spare parts . . .” (the

  Equipment”). A true and correct copy of the Contract is attached hereto as Exhibit B.

           7.      The Contract was for the total amount of $16,579,000.00; and, it established that,

  once executed, the price for the Equipment would be fixed and not subject to change, that it would

  be delivered ten (10) months after Respondent’s receipt of the advance payment, and that it would

  be in compliance with the technical specifications set out in the Contract.

           8.      Artem made the $8,289,500.00 advance payment to Respondent on May 16, 2020.

           9.      On August 22, 2018, the Parties executed the First Amendment to the Contract,

  which incorporated a new version of Appendix 2, Planned Schedule.

           10.     During the performance of the Contract the Parties discussed various changes in

  the Equipment and additions to the Contract. However, Respondent failed to deliver by April 2019

  and fundamentally breached the Contract by its continuous delays in manufacturing, failing to

  perform under the agreed upon timeline, and its unilateral refusal to deliver the Equipment in

  accordance with the technical specification set out in the Contract.

           11.     On May 14, 2019, and pursuant to the Contract, Artem requested arbitration,

  Arbitration No.: SCC V 2019/066, seeking recovery of the 8,289,500.00 paid by Artem to

  Respondent under the Contract, along with interests and costs and expenses incurred in the filing

  and pursuing the arbitration.

           12.     On April 30, 2020, the SCC’s Arbitral Tribunal held that Artem is entitled to avoid

  the Contract, that it is entitled to recover the $8,289,500.00 advance payment from Respondent,

  along with interests, and legal costs and expenses incurred by Artem in pursuit of the arbitration

  in the amount of €87, 530 or $103,255.20 1.



  1
      Based on the current conversion rate as of August 21, 2020.

  307751730.2
Case 0:20-mc-61716-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 4 of 6




                                          LEGAL STANDARD

           13.    An arbitration agreement is governed by the New York Convention if the following

  four jurisdictional requirements are met:

           (1) the agreement is ‘in writing within the meaning of the [New York] Convention’;
           (2) ‘the agreement provides for arbitration in the territory of a signatory of the [New
           York] Convention’; (3) ‘the agreement arises out of a legal relationship, whether
           contractual or not, which is considered commercial’; and (4) one of the parties to
           the agreement is not an American citizen.
  Escobar v. Celebration Cruise Operator, Inc., 805 F.3d 1279, 1285 (11th Cir. 2015).

           14.    Confirmation of a arbitral award is governed by 9 U.S.C. § 207, which provides:

           Within three years after an arbitral award falling under the Convention is made, any
           party to the arbitration may apply to any court having jurisdiction under this chapter
           for an order confirming the award as against any other party to the arbitration. The
           court shall confirm the award unless it finds one of the grounds for refusal or
           deferral of recognition or enforcement of the award specified in the said
           Convention.
  9 U.S.C. § 207 (emphasis added).

           15.    In an action to confirm a foreign arbitral award, the initial burden is on the party

  applying for recognition to establish jurisdiction by supplying: (1) “[t]he duly authenticated

  original award or a duly certified copy thereof”; and (2) the original written agreement to arbitrate

  (or a duly certified copy thereof). See Czarina, L.L.C. v. W.F. Poe Syndicate, 358 F.3d 1286, 1291

  (11th Cir. 2004).

           16.    “Once the proponent of the award meets his article IV jurisdictional burden of

  providing a certified copy of the award and the arbitration agreement, he establishes a prima facie

  case for confirmation of the award.” Id. at 1292 n.3. “That is, the award is presumed to be

  confirmable.” Id.




  307751730.2
Case 0:20-mc-61716-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 5 of 6




                                             ARGUMENT

           17.   Here, the Contract—which contains the arbitration agreement—is governed by the

  New York Convention because: 1) it is in writing; 2) it provides for arbitration in Stockholm,

  Sweden--a State signatory of the New York Convention; 3) it arises out of the Parties’ contractual,

  commercial, legal relationship; and 4) Artem is a citizen of Ukraine, and not the United States.

           18.   Similarly, the Final Award was made in accordance with the Parties’ agreement

  and is proper in all respects. The Final Award arose out of legal relationship that is commercial in

  nature and is not entirely between citizens of the United States; thereby falling within the purview

  of the New York Convention, See 9 U.S.C. § 202.

           19.   The Final Award was issued in Sweden, a nation that is a signatory to the New York

  Convention and is a state other than the state in which recognition is being sought.

           20.   This petition is timely because it is filed within three years after the issuance of the

  Final Award. See 9 U.S.C. § 207.

           21.   Having provided a duly authenticated copy of the Final Award, see Exhibit A, and

  a duly certified copy of the Contract, see Exhibit B, Artem has met all its jurisdictional burdens

  and the Final Award is presumed to be confirmable; and, under 9 U.S.C. § 207, the must Court

  must confirm the Final Award.




  307751730.2
Case 0:20-mc-61716-RAR Document 1 Entered on FLSD Docket 08/21/2020 Page 6 of 6




           WHEREFORE, Artem respectfully requests that this Court grant this Petition to Confirm

  and Enforce the Final Foreign Arbitral Award and enter an order: 1) confirming the Final Award

  as authorized by 9 U.S.C. § 207; 2) enter a judgment confirming the Final Award holding

  Respondent Gray Fox Aviation and Logistics, Inc. d/b/a Gray Fox Logistics liable to Artem in the

  amounts of:

                 i.   $8,289,500.00 corresponding to the advance payment made by Artem to

                      Respondent under the Contract, and

                ii.   €87, 530 or $103,255.20 corresponding to the costs and expenses incurred by Artem

                      in the Arbitration;

  3) award Artem its reasonable costs and fees in bringing this action to confirm and enforce the

  Final Award pursuant to Fed. R. Civ. P. 54(d)(1); 4) award pre-judgment interests from the date

  of the Final Award until the date the Court enters the judgment confirming the Final Award, and

  post-judgment interests; 5) that the Court retain jurisdiction over this action, and, pursuant to Fed.

  R. Civ. P. 69, that it permit any discovery that may be proper to aid in the enforcement of the

  judgment; and 6) any and all such relief as the Court may deem just and proper.

  Dated: August 21, 2020                                   Respectfully submitted,

                                                           K&L GATES, LLP
                                                           Southeast Financial Center
                                                           200 South Biscayne Boulevard, Suite 3900
                                                           Miami, Florida 33131
                                                           Telephone: 305-539-3300
                                                           Facsimile: 305-358-7095

                                                           By: /s/ Steven R. Weinstein
                                                                  Steven R Weinstein
                                                                  Florida Bar No. 985848
                                                                  steven.weinstein@klgates.com
                                                                  Javier Roldán Cora
                                                                  Florida Bar No. 1010311
                                                                  javier.roldancora@klgates.com


  307751730.2
